                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

 JAMES GHAISAR et al.,

               Plaintiffs,                    Civil Action No. 1:19-cv-1224 (CMH/IDD)

 v.

 UNITED STATES OF AMERICA,

               Defendant.



                             NOTICE OF WAIVER OF HEARING

       PLEASE TAKE NOTICE that pursuant to Local Civil Rule 7, Plaintiffs hereby waive a

hearing on this motion.




Dated: August 7, 2020                           /s/ Thomas G. Connolly
                                                Thomas G. Connolly (VA Bar No. 29164)
                                                Roy L. Austin, Jr. (pro hac vice)
                                                HARRIS, WILTSHIRE & GRANNIS LLP
                                                1919 M Street NW, 8th Floor
                                                Washington, D.C. 20036
                                                Telephone: 202-730-1300
                                                tconnolly@hwglaw.com
                                                raustin@hwglaw.com

                                                Counsel for Plaintiffs
